The appellee instituted this action against the appellant. There was judgment for the plaintiff (appellee). Counts 2 to 10, inclusive, declared upon several promissory notes dated November 22, 1913; counts 9 and 10 averring the contractual authority of the payee to declare the whole series of notes due upon default in the payment of any one of them. Counts 12 to 15, inclusive, are the common counts, claiming, in each, $10,000. The report of the appeal will reproduce counts 16 and 17, omitting the exhibit referred to therein. They are special counts on a written contract whereby, it is averred, plaintiff effected the sale of certain machinery to the defendant. In addition to a general traverse, the defendant interposed (among other special pleas) special plea A, which reads:
"A. The defendant, for answer to counts 2 to 10, inclusive, and No. 16, separately and severally, of the complaint, sayeth that the notes and contract upon which the suit is founded were not executed by it or by any one authorized to bind it in the premises, and it makes oath that this plea is true. And defendant denies the correctness of the account sued on."
We are at a loss to understand the extraneous (to the plea) reference in the last line thereof to an account, the correctness of which is there denied, unless it had some relation to the allusion, at the end of the complaint, just after count 16, to an "itemized, sworn account which is filed herewith." The plea A will be considered without regard to the reference to an account, there being nothing in counts 2 to 10, inclusive, or to counts 16 or 17, to which counts alone plea A purports to respond, by way of non est factum, with matter in bar of a recovery on the written contracts declared on in those counts.
It is stated in the brief for appellee that no general traverse of plea A was interposed by plaintiff. To plea A (non est factum) the plaintiff replied specially through special replications A and B. The report of the appeal will contain these special replications. To each of them defendant filed demurrers, among the grounds stated therein being these:
"(2) Because the facts averred in the replication do not as a matter of law show that Benson was authorized to purchase the machinery for the defendant corporation.
"(3) Because there is no averment in the replication which shows, or tends to show, that the purchaser of the machinery involved in the suit was incidental or necessary to the customary and usual operation of the defendant's business.
"(4) Because no facts are averred in the replications showing, or tending to show, that the machinery ordered or agreed to be purchased by Benson was so ordered or agreed to be purchased in the usual course of business of the corporation. *Page 565 
"(5) Because, for aught that appears in the averments of the replications, the purchase of the sawmill plant constituted an enlargement or extension of the defendant's business which had never been authorized by its board of directors."
The court overruled the demurrers to these special replications, and this action of the court presents the only matter assigned for error on this appeal.
The special replications A and B were designed to avoid the effect of the bar set up in special plea A, which, in its turn, was interposed to the counts declaring on written contracts. These replications sought, in legal effect, to set up an estoppel against the defendant to assert the general agent's, the general manager's (Benson, president), authority (not the corporate authority) to engage for, to bind, the corporation by this contract with the plaintiff. 10 Cyc. p. 1067, subhead 6; Second National Bank of Allenton v. Potter Co., 2 N.Y. Supp. 644; People v. Bank of North America, 75 N.Y. 547, 561. In the last cited deliverance the Court of Appeals pertinently said:
"Apparent authority operates only by way of estoppel, and can take the place of real authority only when some one has acted upon the appearances."
The actor must have "acted upon such appearances, and [has] in good faith parted with value." Authorities supra. In this jurisdiction estoppels must be specially pleaded, in actions at law as well as in causes in equity. Jones v. Peebles, 130 Ala. 269,273, 30 So. 564, citing Code 1896, § 3295, Code 1907, § 5331; Millitello v. Roden Groc. Co., 190 Ala. 675, 678,67 So. 420; Winkles v. Powell, 173 Ala. 46, 50, 55 So. 536; Blair v. Williams, 159 Ala. 655, 659, 49 So. 71 — among others readily accessible. This plaintiff could not, therefore, have availed of the theory of estoppel under a general traverse of the plea of non est factum, even if it had interposed a general traverse, set up in special plea A. Had the plaintiff failed to specially plead the matter of asserted estoppel, a waiver would have resulted. Millitello v. Roden Groc. Co., supra. These considerations afford a complete answer to the suggestion that the action of the court in overruling the defendant's (appellant's) demurrers to special replications A and B was without prejudice to the appellant, for that the plaintiff might have offered the matter relied on under a general traverse of the averments of special plea A.
It is to be noted that neither of these special replications asserts or relies upon ratification by the board of directors of the corporation of the contract or contracts declared on in counts 2 to 10 and 16 and 17. The mere allegation, in special replication A, that some of the directors knew of the contract fell far short of averring ratification, after full knowledge, by the governing body of the corporation, or by even a majority thereof, if, indeed, a majority of the directors could informally effect that result.
The third, fourth, and fifth grounds of the demurrers to these replications were well taken. The replications must, on demurrer as here, be construed most strongly against the pleader. There is in them no averment that the act of the general manager, the general agent (Benson, the president), in contracting as the mentioned counts avow, was within the usual course of defendant's business or according to the usual and customary mode in which the business was carried on. Even a general agent does not enjoy an unlimited authority, and, in the absence of a different authorization, a general agent is restricted in authority to conduct of the business in the customary way, in the usual course; and "the scope and character of the business which he is empowered to transact is, as to third persons, the extent and measure of his authority." Wheeler v. McGuire, 86 Ala. 398, 402, 5 So. 190, 191
(2 L.R.A. 808); Meecham on Agency, § 740; Louisville Co. v. Stokes,78 Ala. 372, 375; Syndicate Ins. Co. v. Catchings, 104 Ala. 176,187, 16 So. 46; Dadeville, etc., Co. v. Jefferson, etc., Co., 194 Ala. 683, 69 So. 918.
The averments in the replications that are descriptive of what the general manager had done, for however long, cannot be interpreted, on demurrer, as averments in pleading (not for evidential purposes) characterizing these acts as being within the usual scope and nature of the principal's business. Authorities supra. The court, therefore, erred in overruling the defendant's demurrer to special replications A and B.
It is insisted that the judgment should not be reversed because the verdict should be referred to the counts to which the particular pleading under consideration (plea A and replications A and B) were not addressed, viz. the common counts; and appeal is made to the asserted rule that a verdict in a civil case will be referred to the "good counts, rather than to the bad counts," to the end that the judgment may be sustained. The rule asserted has not been announced or approved by this court with respect to a civil action, where there was demurrer testing the sufficiency of a count which was defective only; though the Court of Appeals in Turnipseed v. Burton,4 Ala. App. 612, 625, 58 So. 959, appears to have inadvertently made too broad a statement of the sound rule that a verdict will be referred to a count unassailed by demurrer, stating, though defectively, a cause of action, rather than to a count that stated no cause of action. Anyway, the question here arises on demurrer to subsequent pleading.
The demurrer was erroneously overruled. The error cannot be avoided by recourse to a speculation that perhaps the conclusion *Page 566 
to liability was predicated of some other theory expressed in different sufficient counts of the complaint.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and MAYFIELD and SAYRE, JJ., concur.
SOMERVILLE, GARDNER, and THOMAS, JJ., dissent.
                      On Application for Rehearing.